Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGH (US 20190266485 A1).
Regarding claim 1, SINGH teaches an image processing device comprising: a processor configured to process sensing data received from an image sensor (e.g. image data from camera interface- para. 117 and figs. 4, 7); and a controller configured to control the processor (e.g. SoC controllers- para. 105-107), wherein the processor comprises: an artificial intelligence (AI) image processing model trained in image processing through learning; and an arithmetic logic unit (ALU) configured to perform a computation involved in image processing using the Al image processing model (e.g. the configurable accelerator framework (CAF) 400 may be organized as an image and DCNN co-processor subsystem of the SoC 110. As described herein, the CAF 400 includes a reconfigurable dataflow accelerator fabric connecting high-speed camera interfaces with any one or more of arithmetic units for deep learning acceleration (FIG. 6), sensor processing pipelines, croppers, color converters, feature detectors, video encoders, eight channel digital microphone interface, streaming DMAs, and a plurality of convolution accelerators- para. 117-118).
Regarding claim 2, see the rejection of claim 1 above. SINGH further teaches wherein the processor further comprises an image signal processor (ISP) configured to process an image by using an image processing filter, and the controller controls the processor such that at least one device among the ALU and the ISP processes the sensing data (e.g. A first processing module 410 is an MPEG/JPEG processing module 410a arranged to perform certain video (i.e., MPEG) processing and certain image (i.e., JPEG) processing. A second processing module 410 is an H264 processing module 410b, which is arranged to perform particular video encoding/decoding operations. A third processing module 410 is a color converter processing module 410n, which is arranged to perform color-based operations on certain multimedia data… a stream of filtered image data 752 is passed from convolution accelerator 600 back through the stream switch 500 to a max pooling accelerator 600B and an average pooling accelerator 600C- para. 32, 132-133 and 198).
Regarding claim 4, see the rejection of claim 1 above. SINGH further teaches an image sensor configured to generate the sensing data by converting light into an electrical signal (e.g. camera- para. 117). Even though SINGE does not explicitly mention converting light to a digital signal, this is how a digital camera works, therefore is inherent. 
Regarding claim 8, see the rejection of claim 2 above. SINGH further teaches wherein the controller comprises a data analyzer configured to analyze data to assess at least one factor among distribution, illuminance, brightness, noise, and sharpness of at least one data among the sensing data and the pixel data processed by the processor (e.g. the DCNN will learn a variety of characteristics of faces such as edges, curves, angles, dots, color contrasts, bright spots, dark spots, etc. – para. 5).
Regarding claim 12, see the rejection of claim 1 above. SINGH further teaches wherein the processor comprises, as the Al image processing model, a convolutional neural network (CNN) configured to generate a feature map to analyze the sensing data (e.g. The CAF 400 is arranged for stream multicasting operations, which enable the reuse of a data stream at multiple block instances. Linked lists control the fully autonomous processing of an entire convolution layer. Multiple accelerators, grouped or chained together, handle varying sizes for feature maps data and multiple kernels in parallel. Grouping the convolutional accelerators (CA's) 600 to achieve larger computational entities enables choosing an acceptably optimal balancing of the available data bandwidth, budget power, and available processing resources. Each CA 600 includes a line buffer to fetch up to a predetermined number (e.g., 12) of feature map data words in parallel with a single memory access. Further supporting the CA 600 structures are the arithmetic units for deep learning acceleration 700, which perform math functions conformable to the formula of Equation 1 with a data locality heretofore unknown- para. 120).
Regarding claim 13, see the rejection of claim 12 above. SINGH further teaches wherein the ALU is at least one of a graphics processing unit (GPU).(e.g. Each of the 32 processors in the GPU includes a fully pipelined integer arithmetic logic unit (ALU) and floating point unit (FPU)- para. 66). Since the claim states “at least one of”, only one condition needs to be met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SINGH (US 20190266485 A1) as applied to claim 1 above, in view of TORU (JP 2006020147 A).
Regarding claim 3, see the rejection of claim 2 above. As can be seen above, SINGH teach/es all the limitations of claim 3 except wherein the controller is configured to analyze the sensing data in order to select the at least one device among the ALU and the ISP based on a quality of the sensing data.
In the same field of imaging, TORU teaches wherein the controller is configured to analyze the sensing data in order to select the at least one device among the ALU and the ISP based on a quality of the sensing data (e.g. In step S10, the main processor 42 determines whether or not a filter is used based on the sub-data read out in step S9. If it is determined that a filter is used, the main processor 42 proceeds to step S11. In step S11, the main processor 42 reads out the image quality enhancement filter program from the main memory 32 via the DMAC 44 and supplies the image quality enhancement filter program to the filter unit 84. The image quality enhancement filter program is executed by any of the sub processors 43-1 to 43-3. Start up. Here, the main processor 42 selects an optimum processor according to the load of the sub-processors 43-1 to 43-3, loads the selected image quality enhancement filter processing program into the selected processor, and instructs the filter processing. Here, for example, the sub-processor 43-3 is selected and a filter process is instructed. Further, the main processor 42 transfers the data to be filtered to the local storage 51-4 of the selected sub processor 43-3- para. 126 under BEST MODE section). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems manage image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of SINGH with the features of processor selection as taught by TORU. The motivation would have been FIG. 2 that executes the process of step S11 in FIG. 14) and an image quality improving unit that performs image quality improvement processing on the data decoded by the decoding unit supplied by the third supplying unit (para. 4 under BEST MODE section).
Regarding claim 5, see the rejection of claim 3 above. SINGH as modified by TORU further teaches wherein the controller comprises a data analyzer configured to analyze at least one type of data among the sensing data and pixel data processed by the processor (e.g. both image data and other types data may be convolved to search for (i.e., filter) any particular feature- para. 53 118).
Regarding claim 6, see the rejection of claim 5 above. SINGH as modified by TORU further teaches wherein the data analyzer statistically analyzes the at least one type of data (e.g. To learn about thousands of objects from millions of images, the model that is applied to the images requires a large learning capacity. One type of model that has sufficient learning capacity is a convolutional neural network (CNN) model. In order to compensate for an absence of specific information about the huge pool of data, the CNN model is arranged with at least some prior knowledge of the data set (e.g., statistical stationarity/non-stationarity, spatiality, temporality, locality of pixel dependencies, and the like)- SINGH: para. 57).
Regarding claim 7, see the rejection of claim 5 above. SINGH as modified by TORU further teaches wherein the controller further comprises an image quality assessor configured to assess a quality of data by using a result of analyzing the at least one type of data (e.g. Considering the mathematical combination (i.e., the multiplication operations) of pixels, it is recognized that the number of positive one (+1) values and the number of negative one (−1) values in a product result represents the degree to which the feature in the kernel matches the portion of the image where the kernel is conceptually overlayed. Thus, by summing all of the products (e.g., summing the nine values) and dividing by the number of pixels (e.g., nine), a single “quality value” is determined. The quality value represents the degree of match between the kernel and the portion of the unknown image under analysis. The quality value can range from negative one (−1) when no kernel pixels match and positive one (+1) when every pixel in the kernel has the same illuminated/unilluminated status as its corresponding pixel in the unknown image- SINGH: para. 27).
Claim(s) 14 recite(s) similar limitations as claim(s) 3 above, but in method form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, SINGH teaches a method to carry out the invention (para. 72).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SINGH (US 20190266485 A1) in view of TORU (JP 2006020147 A) as applied to claim 7 above, in view of GORIAN (US 20020181023 A1).
Regarding claim 9, see the rejection of claim 7 above. As can be seen above, SINGH as modified by TORU teach/es all the limitations of claim 9 except wherein the controller assesses illuminance among factors related to the quality of the data, and controls a device that is selected according to a range of the illuminance.
In the same field of image quality, GORIAN teaches wherein the controller assesses illuminance among factors related to the quality of the data, and controls a device that is selected according to a range of the illuminance (e.g. provide adjustment of the local contrast of the resulting halftone image, minimizes artifacts, are easily implemented and contain parameters that can be selected on the basis of device characteristics like brightness, dynamic range, and pixel count, to produce the image of highest perceptual quality at a specific output device are disclosed- para. 27). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems manage image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of SINGH as modified by TORU with the features of device range as taught by GORIAN. The motivation would have been produces improvements of the error diffusion method (para. 47).

Allowable Subject Matter
Claim(s) 10-11 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613